DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Arguments
Applicant’s arguments, filed 03/09/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-20 filed 03/09/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for analyzing encoding configuration.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
computing a first total file size for the first plurality of encoded images and a second total file size for the second plurality of encoded images; and computing a bitrate change based on the first total file size and the second total file size.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Antonellis (US 20120002716 A1) teaches an initial content is encoded a first time to obtain a first encoded content. One or more parameters obtained from the first encoding are used to generate an encoding coefficient. The initial content is encoded a second time to obtain a second encoded content. The second encoding is performed using encoding coefficients, at least one of which is derived from the parameter associated with the first encoding. The two encodings can be implemented using a single encoder or two separate encoders.

Carmel (US 20180063536 A1) teaches a method comprising obtaining a set of input segments constituting an input video stream; selecting one or more input segments in accordance with a selection criterion to be one or more representative segments; determining an encoding instruction and obtaining one or more encoded representative segments encoded from the representative segments in accordance with the encoding instruction and using a quality-driven video encoding scheme.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486